Exhibit 10.35

 

[g76351kki001.gif]

Fort Worth

777 Main Street Suite 2900

Fort Worth TX 76102
Office: 817.862.2000
Toll Free: 866.877.1008

Fax: 817.339.3640

 

December 19, 2016

 

Karen Thornton

VP Human Resources

Hand Delivered

 

Re: Updated Retention Bonus Offer

 

Dear Karen,

 

On August 5, 2015, you received a letter awarding you a retention bonus in
recognition of your contributions and your support of our cost containment
initiatives during the oil and gas economic downturn. To this day, the downturn
continues; noted as one of the most severe in our industry’s history.

 

Despite our best efforts and industry leading results, we still have a lot of
work to do in order to meet our milestones. In recognition of all you have done
to keep FTSI moving forward, I would like to offer you a revised bonus and
salary replacement schedule. If accepted, this arrangement will replace and
cancel your letter dated August 5, 2015.

 

As described below, the bonus and salary replacement will be paid in a manner
designed for our future growth and accomplishments.

 

Milestone

 

Bonus Amount Paid

 

Salary Reinstatement

 

 

 

 

 

December 25, 2016

 

5% of Salary (as of August 8, 2015)

 

50% of August 9, 2015 reduction

 

 

payable on 12/ 30/16 pay date

 

beginning as of 1/13/2017 pay date

 

 

 

 

 

Later of July 1, 2017

 

 

 

 

payable as of 7/14/17 pay

 

25% of Salary (as of 8/8/15)

 

50% of August 9, 2015 reduction

date

 

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

Achievement of monthly Adjusted EBITDA averaging $15M for 3 consecutive months

 

 

 

 

 

As before, to be eligible for the retention bonus payments, you must be an
active full-time employee of the Company on the applicable bonus payment dates.
If you are terminated for cause, you will not be eligible for the retention
bonus payable thereafter. If you are terminated without cause or the Company
completes a sale of a majority of its equity (other than an IPO) or
substantially all of its assets, the retention bonus will be paid to you in the
next available pay cycle. You must sign FTSI’s Separation and Release Agreement
in order to receive this payment.

 

--------------------------------------------------------------------------------


 

We have put our minds to work every day, overcoming obstacles and making
personal sacrifices. Today, we are well on our way to capturing greater market
share, and with our improved efficiencies, and we have set the stage for ongoing
growth and profitability. To succeed, I continue to need you to be engaged in
the business at hand. So as we enter the home stretch of our journey, continue
to be creative and passionate about what we do every day.

 

Sincerely,

 

 

 

 

 

/s/ Michael Doss

 

 

Michael Doss

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

I agree to and accept the terms set forth in this letter.

 

 

 

 

 

/s/ Karen Thornton

 

12/20/2016

Employee Signature

 

Date

 

--------------------------------------------------------------------------------